Citation Nr: 0009187	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to June 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which denied 
service connection for a neck disorder and determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a back disorder.  

In a decision dated January 1997, the Board denied the 
veteran petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  In May 
1997, the Board denied the veteran's motion for 
reconsideration of the January 1997 Board decision.  The 
veteran has not appealed that decision.  In a statement dated 
in March 1999, the veteran stated his belief that he had been 
physically and mentally damaged during his period of service.  
The mention of mental damage by an incident in service raises 
the question or whether the veteran is seeking to reopen his 
claim for service connection for a psychiatric disorder.  
This matter is referred to the RO for appropriate action.  

The Board notes that on the VA From 9 dated August 1998, the 
veteran requested a hearing before the Board.  In a letter 
dated March 1999, the veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
nexus between the veteran's current neck disorder and his 
period of active service.  

2.  In March 1994, the RO denied the veteran's claim for 
service connection for a back disorder; the veteran did not 
appeal this decision.  

3.  The evidence submitted since the March 1994 decision was 
not previously submitted to agency decision makers, is 
neither cumulative nor redundant, however it does not bear 
directly and substantially on the issue under consideration, 
and is not by itself nor in conjunction with evidence 
previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a neck disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 
3.303 (1999).  

2.  The March 1994 rating decision, which denied the 
veteran's claim for service connection for a back disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.160(d), 20.302, 20.1103 (1999).  

3.  The evidence received since the March 1994 rating 
decision is new, but not material; therefore the veteran's 
claim for service connection for a back disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's August 1962 enlistment physical was negative 
for any complaints or findings referable to the back or neck.  
Service medical records indicate that the veteran was seen in 
November 1962 for complaints of back pain on movement and 
deep inhalation.  The examiner diagnosed mild sacro-lumbar 
strain.  The veteran underwent physical therapy, including 
ice message to the lumbar area.  In February 1963, the 
veteran was seen for complaints of low back pain.  The 
examiner found no spasm or radiation.  The examiner noted 
normal, active and equal deep tendon reflexes. No diagnosis 
was given.  In March 1963, the veteran was seen with 
complaints for back pain on deep inhalation.  No diagnosis 
was given.  The veteran underwent a separation physical 
examination in May 1963.  The examination was negative for 
any complaints or findings referable to the back or neck. 

Private medical records indicate the veteran received 
treatment from Logan-Mingo Area Mental Health, Inc., between 
April 1976 and May 1980.  In an April 1976 entry the veteran 
reported hitting the left side of his neck on a bed rail when 
he was a child.  He felt he had trouble with the left side of 
his body since that time.  He reported being beaten by his 
father.  He also reported that his neck bothered him from 
when he was injured as a child.  In an October 1979 entry the 
veteran reported being involved in a motor vehicle accident 
in August 1979.  He related that his head went through the 
windshield and he had cuts and bruises.  

Private medical records including reports from Williamson 
Hospital and Alfredo R. Soliva, M.D., were received.  An 
office note dated in July 1990, and signed R. Nadorra, 
recorded the veteran's complaint of neck and back pain 
following an accident 16 years earlier.  In a letter dated 
October 1990, Rosario L. Nadorra, M.D., wrote that the 
veteran was being seen for chronic pain in the neck, 
shoulders and back, that had been diagnosed as cervical and 
lumbosacral spine osteoarthritis and fibrositis syndrome.  
Office notes dated in November 1990, December 1990, March 
1991, and June 1991, and signed by Dr. Nadorra, include the 
assessment degenerative joint disease of the neck.  There was 
no reference to service.

In a letter dated in February 1994, Clyde R. Snyder, M.D., 
noted the veteran's complaints of pain "in a lot of areas,"  
Dr. Snyder found the veteran's neck to have "an arthritic 
feel to it."  Dr. Snyder diagnosed mild L5 on the left and 
substantial degenerative joint disease.  There was no 
reference to service.

In a statement dated March 1994, the veteran wrote that in 
September 1962, his sargeant beat him on the face, neck and 
back, and that since that beating he has had physical and 
mental problems of increasing severity.  

In March 1994, the RO issued two rating decisions denying, in 
relevant part, service connection for the veteran's back 
disorder.  The evidence considered by the RO was identified 
as the veteran's service medical records, records of 
treatment by Dr. R. L. Nadorra from October 1991 through 
November 1993, a statement from the veteran dated March 1994, 
and a record of treatment at Williamson Memorial Hospital 
dated February 1994.  The RO noted that the veteran's in-
service back condition was considered acute and transitory, 
no injury in service was shown and that there was no evidence 
relating the veteran's current back condition to his period 
of military service 31 years earlier.  

In March 1996, Richard Salcido, M.D, examined the veteran.  
Dr. Salcido noted the veteran's report of being beaten while 
in service and his complaints of neck and back pain.  
Physical findings included good range of motion in the neck, 
no tenderness in the lumbosacral region, and no spasm. X-rays 
of the lumbosacral spine revealed degenerative joint disease.  
X-rays of the cervical spine revealed degenerative joint 
disease at C5/C6 with osteophytic formation anterior to the 
vertebral bodies in the superior and inferior portions of C5 
and C6.  Dr. Salcido indicated that from a functional 
standpoint, the veteran had no significant physical 
impairments.  Dr. Salcido did not relate the veteran' current 
neck or back conditions to his period of service.  

In a letter dated May 1996, Dr. Nadorra indicated that she 
was treating the veteran for several conditions, including 
chronic low back pain. 

In a letter dated June 1996, the veteran's mother wrote that 
the veteran did not have any medical or mental problems prior 
to entering the military.

Additional private medical records were received and indicate 
the veteran was treated by Dr. Nadorra between October 1996 
and December 1997.  An entry dated in July 1997, noted that 
the veteran's symptoms include "acute low back pain a few 
weeks back, now resolving..."  Dr. Nadorra's assessment 
included chronic low back pain.  An entry dated October 1997 
noted that the veteran complained of chronic pain and asked 
if his pain could be related to his in-service beating.  Dr. 
Nadorra assessed fibromyalgia and depression.  Dr. Nadorra 
did not relate the veteran's neck or back complaints to his 
period of service.  

VA outpatient treatment records indicate that veteran was 
seen in October 1997 for complaints of pain over the back of 
the neck on opening his jaw, and an ear infection.  The 
examining physician assessed temporomandibular joint 
syndrome, arthritis, and externa otitis.  

In a rating decision dated March 1998, the RO denied the 
veteran request to reopen his claim for service connection 
for a back condition, on the grounds that the newly submitted 
evidence was not material because it failed to connect the 
veteran's current back condition to his period of military 
service.  The RO also denied the veteran's claim of 
entitlement to service connection for a neck condition on the 
grounds that the evidence did not show an in-service injury 
or disease affecting the neck.  

A radiology report from Williamson Memorial Hospital, dated 
April 1998, indicated that the veteran has extensive 
degenerative changes of the cervical spine with disk space 
narrowing.  Additional treatment records from Dr. Nadorra 
were also received.  Degenerative joint disease and 
fibrositis were noted.

In his notice of disagreement, filed in May 1998, the veteran 
indicated that he primarily treated himself through the 1960s 
and that he began receiving medical treatment in 1972. 

In June 1998, the veteran testified at a hearing before the 
RO.  The veteran stated that he was severely beaten by his 
squad sergeant.  After the incident, a dentist treated the 
veteran and he underwent physical therapy on his back.  The 
veteran stated that after exhausting the supply of 
prescription medication he had upon leaving the service, he 
began drinking and taking illicit drugs to control his pain.  
He would also take drugs prescribed to others when he could 
obtain them.  The veteran's pain was not constant at first, 
but progressed over time.  The veteran explained his failure 
to seek treatment for his back problems while in service on 
the mildness and transitory nature of the pain at that time.  
The first doctor to treat the veteran after he left the 
military was Ramon Pla, who practiced in Bedford, Ohio.  The 
veteran was unsuccessful in his attempts to locate Dr. Pla 
and did not have a current address for him.  Dr. Claude 
Snyder, Dr. Salcido, and Dr. Nadorra also treated the 
veteran.  

In a letter dated June 1998, Ms. D.C.M. wrote that she knew 
the veteran during the 1960's and that he would drink to the 
point of intoxication.  On several occasions the veteran told 
her that drinking was the only way he could deal with his 
back pain.  

In a letter received in July 1998, the veteran's wife wrote 
that she has known the veteran for 32 years and that he often 
self-treats his back pain with alcohol.  The veteran, 
according to his wife, currently experiences a lot of pain.  

In a letter received in July 1998, the veteran's mother wrote 
that the veteran lived in her home after leaving the service.  
The veteran drank a lot at that time and it appeared to his 
mother that something was wrong.  The veteran told his mother 
of being hurt while in the military.  

In a statement received in July 1998, the veteran wrote that 
he had attempted to locate Dr. Pla, but had been 
unsuccessful.  The veteran also attempted to contact Dr. 
Sheldon Greene, an associate of Dr. Pla, but was 
unsuccessful.  The veteran contacted the Cacto Clinic in 
Charleston, were he received chiropractic treatment for one 
year, and was informed that any record pertaining to his 
treatment would have been routinely destroyed.  

In a statement dated March 1999, the veteran wrote that he 
had testified truthfully during his hearing before the RO.  
The veteran indicated that the beating damaged him mentally 
and physically.  The veteran took strong exception to the 
last sentence in the July 1998 statement of the case, in 
which the RO wrote that the veteran has a history of multiple 
neck injuries as a child and after military service.  

Analysis

A.  Service connection of neck disorder

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1469 (Fed.Cir. 1997).  Thus, the threshold 
question before the Board is whether the veteran has 
presented a well-grounded claim for service connection.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps 
at 1468; Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Service connection for arthritis may be presumed if a veteran 
served for 90 days or more either during a period of war or 
after January 1, 1947 and the condition manifested to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

Alternatively, a claim for service connection may be 
established as well grounded by presentation of sufficient 
evidence, regardless of its date, showing that the veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  38 C.F.R. § 3.303(b) (1999).  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997). 

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

In October 1990, Dr. Nadorra diagnosed cervical and 
lumbosacral spine osteoarthritis.  Medical opinion and 
radiographic evidence have since confirmed that the veteran 
has degenerative joint disease of the neck.  Thus, the 
veteran has shown competent medical evidence of a current 
neck disorder.  The veteran has also testified that a beating 
he suffered during his period of active service affected his 
neck.  While the service medical records are silent regarding 
complaints of a beating or treatment of a neck injury, for 
the initial purposes of well-grounding this aspect of his 
claim his testimony is sufficient.  What the record lacks, 
however, is competent medical evidence of a nexus, or link, 
between the veteran's current neck disorder and his period of 
active service and none of the physicians who have treated 
the veteran over the years have indicated such a link exists.  
While the Board does not doubt the sincerity of his belief in 
the validity of his claim, the veteran has not been shown by 
either training or experience to be competent to give medical 
opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  See Grottveit, at 93.  Thus, there is no competent 
evidence of a nexus between the veteran's current neck 
disorder and his period of active service.  The evidence also 
fails to show that the veteran developed arthritis to a 
compensable degree within one year of service.  Based on the 
foregoing discussion, the veteran's claim of entitlement to 
service connection for a neck disorder must be denied as not 
well-grounded.  

In an October 1997 statement, the veteran indicated that he 
had been treated for neck and back pain continuously "since 
the 1960s."  During his June 1998 hearing before the RO, the 
veteran clarified this statement and indicated that his first 
post-service medical treatment was with Dr. Pla in either 
1966 or 1967.  Thus, there was a gap of at least three years 
between the veteran's separation from service and his first 
treatment.  In addition the veteran was unable to obtain any 
of these early treatment records.  In any event, there is no 
competent medical evidence linking a current neck disorder to 
service or his assertion of continuous post service 
complaints. 

B.  New and material evidence to reopen the veteran's back 
disorder claim

Claims that have previously been denied and are final may 
only be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a).  The Court has set forth a three-part analysis to 
be applied when a claim to reopen is presented.  Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 12 
Vet.App. 203 (1999) (en banc).  The first step is to 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the prior 
claim.  Winters at 206.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Id.  If the claim is not well 
grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  Id.  If the claim is well grounded, then the VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, an adjudication of the merits 
of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which, by itself or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  38 C.F.R. § 3.156(a).  

The veteran filed a claim for service connection for a back 
condition in January 1994.  In March 1994, the RO issued two 
rating decisions denying service connection for a back 
condition because the evidence failed to show a nexus between 
the veteran's current back condition and his period of 
service.  The RO identified the evidence considered as the 
veteran's service medical records, records of treatment by 
Dr. R. L. Nadorra from October 1991 through November 1993, a 
statement from the veteran dated March 1994, and a record of 
treatment at Williamson Memorial Hospital dated February 
1994.  The RO's discussion of the evidence indicates the 
veteran was seen with back complaints in service and had a 
current back condition.  The RO denied service connection on 
the grounds that the evidence failed to show a nexus between 
the veteran's current back condition and his period of 
service.  

In a letter dated April 1994, the RO informed the veteran of 
his right to appeal the denial of his claim.  The claims 
folder contains no evidence indicating the veteran appealed 
the March 1994 rating decision.  

The evidence received after the March 1994 rating decisions 
was not previously submitted to agency decision makers and is 
more than merely cumulative or redundant.  However, although 
new; it is not material.  

None of the medical evidence received after the issuance of 
the March 1994 rating decisions indicates any connection 
between the veteran's current back disorder and his period of 
active service.  In an office note dated October 1997, Dr. 
Nadorra recorded that the veteran asked if his pain could be 
related to his claimed in-service beating; however, she did 
not offer an opinion on the etiology of his complaints.  At 
his hearing before the RO and in several written statements, 
the veteran expressed the belief that his back disorder was 
the result of a beating he states he received in-service.  
The Board notes that there is no actual evidence of any back 
injury in service.  In addition, to establish a link between 
the veteran's current back disorder and his period of active 
service, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993); Caluza v. Brown, 7 
Vet.App. 498, 504 (1995).  As discussed above, the veteran is 
not competent to offer a medical opinion.  See also Moray v. 
Brown, 5 Vet.App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Also, as 
discussed above, the veteran's claim to have been treated for 
neck and back pain continuously "since the 1960s," when 
viewed in light of his hearing testimony regarding his 
treatment history, is not sufficient to provide the medical 
nexus element to well ground his claim.  When considered 
alone or in conjunction with all of the evidence of record, 
none of the new evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  The new evidence does not relate the 
veteran's current back disorder to his period of service, 
which was the basis of the prior RO denial.  As such, the 
evidence is not "new and material" as contemplated by law and 
fails to provide a basis upon which to reopen the veteran's 
claim for service connection for a back disorder.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Simply put, what was missing at the time of the March 1994 
decision, and what continues to be missing from the veteran's 
claim, is competent medical evidence of a nexus, or link, 
between the veteran's current back disorder and his period of 
active service.  Based on the foregoing, the Board concludes 
that no new and material evidence has been presented to 
reopen the previously disallowed claim, and therefore, the 
prior decision remains final.  Accordingly, the veteran's 
request to reopen his claim of entitlement to service 
connection for his current back disorder cannot be granted.  

C. Conclusion

As discussed above, the evidence of record is not sufficient 
to well ground the veteran's claim of entitlement to service 
connection for a neck disorder.  Further, the evidence of 
record is not sufficient to reopen the veteran's claim of 
entitlement to service connection for a back disorder and, 
therefore, the question of well-groundedness is not reached.  
In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claim for service connection. See Epps, 126 F.3d at 1469.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed.Cir. 
1997).  However, the Board views the statement of the case 
provided by the RO and its discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for a back disorder or to well ground his 
claim for service connection for a neck disorder and to 
explain why his current attempt fails.  Robinette v. Brown, 8 
Vet.App. 69, 77-79 (1995).



ORDER

Entitlement to service connection for a neck disorder is 
denied as the claim is not well grounded.

New and material evidence to reopen the veteran's claim not 
having been submitted, service connection for a back disorder 
remains denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

